Order entered October 6, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-22-01022-CV

  IN RE URBAN 8 LLC AND URBAN 8 MANAGEMENT LLC, Relators

         Original Proceeding from the 191st Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-08919

                                  ORDER
             Before Justices Osborne, Partida-Kipness, and Smith

     Based on the Court’s opinion of today’s date, we DENY relators’ petition for

writ of mandamus.


                                          /s/    LESLIE OSBORNE
                                                 JUSTICE